



COURT OF APPEAL FOR ONTARIO

CITATION: Nanda v. McEwan, 2020 ONCA 535

DATE: 20200825

DOCKET: C67816

Strathy C.J.O., Tulloch and
    Coroza JJ.A.

BETWEEN

Irwin Nanda

Plaintiff (Respondent)

and

Derrick McEwan, Avelino
    Carvalho, Angela Mason
and Satish Sharma

Defendants (Appellants)

Kevin J. Scullion, for the appellants

Ivanna Iwasykiw, for the respondent

Heard: In writing

On appeal from the order of Justice Leonard
    Ricchetti of the Superior Court of Justice, dated January 7, 2019, with reasons
    reported at 2019 ONSC 3357.

COSTS ENDORSEMENT

[1]

There is no basis to depart from the
    usual rule that the successful party is entitled to costs of the appeal. Having
    regard to all the relevant circumstances, including the principle of
    proportionality (this proceeding having originated in the Small Claims Court
    claiming damages of $25,000), we fix the respondents costs at $5,000,
    inclusive of disbursements and all applicable taxes.

George
    R. Strathy C.J.O.

M.
    Tulloch J.A.

S.
    Coroza J.A.


